                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CATHERINE PALMER, individually and
on behalf of all others similarly situated;
                                                                   4:19CV3084
                        Plaintiff,

       vs.                                                           ORDER

KCI USA, INC.,

                        Defendant.

       This matter is before the Court on the parties’ Joint Stipulation and Motion to Stay Case
Progression Deadlines (Filing No. 78). The parties have scheduled mediation of this case for
June 9, 2021, with mediator Rodney A. Max of Upchurch Watson White & Max Mediation
Group. The parties agree that the progression of the case should be stayed pending the outcome
of their mediation. Accordingly,

       IT IS ORDERED:
       1. The parties’ Joint Stipulation and Motion to Stay Case Progression Deadlines (Filing
             No. 78) is granted;
       2. All case progression deadlines are stayed pending the outcome of mediation; and
       3. On or before June 16, 2021, the parties shall notify the Court regarding the outcome
             of mediation.


       Dated this 3rd day of May, 2021.

                                                   BY THE COURT:

                                                   s/Michael D. Nelson
                                                   United States Magistrate Judge
